UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 19, 2014 ISRAMCO, INC. (Exact name of registrant as specified in its charter) Delaware 0-12500 13-3145265 State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2425 West Loop South Suite 810 Houston Texas 77027 (Address of principal executive offices, including Zip Code) 713-621-3882 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07.Submission of Matters to a Vote of Security holders On December 19, 2014, Isramco, Inc. (the “Company”) held its annual meeting of stockholders. The following matters were voted on by the stockholders: (i) election of directors, (ii) approval, by non-binding vote, of the Company’s executive compensation as disclosed in the proxy statement furnished to stockholders in connection with the meeting (the “Proxy Statement”) and (iii) the ratification of the appointment of Malone Bailey, LLP (“Malone”) as the Company’s auditors for the fiscal year ending December 31, 2014.Stockholders representing 1,799,172 out of a total of 2,717,687 shares of of the Company’s common stock were present at the meeting in person or by proxy, representing a quorum for the transaction of all business to be considered at the annual meeting. At the meeting, (i) Joseph From, Max Pridgeon, Nir Hasson, Haim Tsuff, Frans Sluiter, and Asaf Yarkoni were elected or re-elected as directors, (ii) by nonbinding vote, the Company’s executive compensation, as disclosed in the Proxy Statement, was approved and (iii) the appointment of Malone as the Company’s auditors for the fiscal year ending December 31, 2014 was ratified. The final vote tallies were as follows: 1.Proposal to elect directors to serve until the Company’s 2015 Annual Meeting of Stockholders. Name Votes For Votes Withheld Broker Non-Vote Joseph From Max Pridgeon Nir Hasson Haim Tsuff Frans Sluiter Asaf Yarkoni 2. Proposal to approve, by nonbinding vote, the Company’s executive compensation as disclosed in the Proxy Statement. FOR AGAINST ABSTAIN Broker Non-Vote 3. Proposal to ratify the appointment of Malone as the Company’s auditors for the fiscal year ending December 31, 2014. FOR AGAINST ABSTAIN Broker Non-Vote 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ISRAMCO, INC. DATED:January 5, 2015 By: /s/Anthony K. James Anthony K. James General Counsel & Secretary
